Citation Nr: 0915281	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-36 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of hallux rigidus repair, right side.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of hallux rigidus repair, left side.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left-sided sciatica and peripheral neuropathy of 
the sciatic nerve.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 2007.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which, inter alia, granted service 
connection for residuals, hallux rigidus repair, bilateral, 
evaluated as noncompensable.  The effective date was February 
2007, the date of the Veteran's discharge from service.  An 
October 2007 rating decision increased the evaluation to 10 
percent, effective February 2007.  A July 2007 supplemental 
statement of the case assigned separate 10 percent 
evaluations for each foot, effective February 2007.

The case is also before the Board on appeal from an October 
2007 rating decision that granted service connection for 
left-sided sciatica, peripheral neuropathy of the sciatic 
nerve.  The evaluation was 10 percent, effective February 
2007.

The RO at New York, New York, has jurisdiction of the claims 
file.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's left-sided sciatica and peripheral neuropathy of 
the sciatic nerve results in more than mild incomplete 
paralysis of the sciatic nerve.

2.  The competent medical evidence show that the Veteran's 
residuals of hallux rigidus repair, right side, constitute a 
moderately severe injury.  

3.  The competent medical evidence show that the Veteran's 
residuals of hallux rigidus repair, left side, constitute a 
moderately severe injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left-sided sciatica and peripheral neuropathy of 
the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for a 20 percent initial evaluation for 
residuals of hallux rigidus repair, right side, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5284 (2008).

3.  The criteria for a 20 percent initial evaluation for 
residuals of hallux rigidus repair, left side, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claims arise from his disagreement with initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Assuming, without 
deciding, that any error was committed with respect to the 
duty to notify, such error was harmless and will not be 
further discussed.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in June 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Turning to the Veteran's left-sided sciatica and peripheral 
neuropathy, he contends that this disability results in 
numbness and constant pain.  

The Veteran's disability is evaluated as paralysis of the 
sciatic nerve.  The Rating Schedule provides an evaluation of 
10 percent for mild incomplete paralysis of the sciatic nerve 
and a 20 percent rating for moderate incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words such as "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

A review of the relevant evidence of record reflects that the 
Veteran does not warrant an initial evaluation in excess of 
10 percent for left-sided sciatica and peripheral neuropathy 
of the sciatic nerve.  Diagnostic Code 8520.

The report of a June 2007 VA spine examination provides that 
the examiner reviewed the Veteran's claims file and CPRS.  
The Veteran had a diagnosed herniated disc.  He complained of 
left sciatica pain going down the posterior portion of the 
left thigh.  He walked unaided and could walk for a long 
distance before he became unsteady.  The diagnosis was 
herniated disc syndrome with left-sided sciatica (peripheral 
neuropathy of the lower extremity).  

A March 2007 outpatient treatment report provides a past 
medical history of abnormal EMG of the left leg and an MRI 
that showed a protruding disc with nerve impingement.  No 
current neurological findings or assessment was made.  

A June 2007 outpatient treatment report notes that the 
Veteran complained, among other things, of numbness in the 
left leg to the toes, worsening gradually, with numbness in 
the left calf.  On examination, there was no muscle atrophy, 
with reduced pp [pin prick?] over the left lateral lower leg.  
Reflexes were absent and gait was normal.  The plan was for 
an NCS/EMG to check the left leg for radiculopathy.  The 
report of a July 2008 VA NCS/EMG resulted in a pertinent 
conclusion that no electrophysiological evidence of a 
radiculopathy affecting the left leg was found.  


The foregoing evidence does not show a disability consistent 
with more than mild incomplete paralysis of the sciatic nerve 
and does not warrant an initial evaluation in excess of 10 
percent.  Diagnostic Code 8520.  In so finding, the Board 
finds it significant that the most recent physical 
examination found no muscle atrophy, and the most recent 
clinical testing found no electrophysiological evidence of a 
radiculopathy.  Also significant is the fact that on VA 
examination the Veteran could walk unaided and for a long 
distance before he became unsteady.

The Board is aware of the Veteran's own assertions as to the 
severity of his sciatica and peripheral neuropathy.  However, 
these contentions do not support his claim.  As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The Veteran himself, as a layperson, is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Despite the Veteran's testimony as to his observable 
symptoms, the medical record before the Board shows that the 
manifestations do not satisfy the required diagnostic 
criteria.  As a result, his assertions do not constitute 
evidence that his left-sided sciatica and peripheral 
neuropathy of the sciatic nerve warrant an initial evaluation 
in excess of 10 percent.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for left-sided sciatica and peripheral neuropathy of the 
sciatic nerve.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


Turning to the Veteran's residuals of hallux rigidus repair, 
right side, and residuals of hallux rigidus repair, left 
side, each disability is evaluated as 10 percent disabling 
under Diagnostic Code 5010-5281.  Under Diagnostic Code 5281, 
hallux rigidus, unilateral, severe, a 10 percent evaluation 
is the highest evaluation.  Under Diagnostic Code 5284, foot 
injuries, other, a 20 percent evaluation is warranted for a 
moderately severe injury.  A severe foot injury warrants a 30 
percent evaluation.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has offered compelling testimony that his 
service-connected feet disabilities result in functional loss 
due to pain.  Id.  He complained of foot pain on his November 
2007 substantive appeal.  During the September 2008 hearing, 
he testified in detail that his service-connected foot 
conditions were very painful.  They resulted in pain with 
walking and exercise.  He said that he could only walk 15 
yards without pain.

The competent medical evidence before the Board substantiates 
the Veteran's complaints of pain.  The report of a June 2007 
VA examination of the Veteran's feet reflects that he 
complained of pain in both feet.  On range of motion, he had 
pain on the IPJ hallux bilaterally.  VA outpatient treatment 
reports dated in 2008 reflect additional complaints of foot 
pain.  

Of particular importance is a July 2008 private medical 
report, which describes the Veteran's pain as extreme and 
associates the Veteran's overall foot pathology with his 
service-connected feet disabilities.  The private medical 
report specifically relates that the Veteran's fusions of the 
metatarso-phalangeal joints of both feet have resulted in 
other foot problems as well, such as transfer pressure and 
subsequent pain underneath the second digits within the 
second metatarso-phalangeal joints.  


The Board finds upon resolution of all reasonable doubt in 
the Veteran's favor, that the foregoing evidence reflects 
that the Veteran's residuals of hallux rigidus repair, right 
side, and residuals of hallux rigidus repair, left side, 
constitute moderately severe foot injuries.  Therefore, each 
disability warrants a 20 percent evaluation under Diagnostic 
Code 5284.  

The Board has considered entitlement to 30 percent 
evaluations under Diagnostic Code 5284.  However, the 
evidence reflects that the Veteran's foot disabilities are 
not severe.  The competent medical evidence shows that the 
Veteran still has significant use of the feet.  The July 2008 
private medical report noted that the Veteran had been fitted 
for custom shoes and sneakers which gave him a better fit 
with comfort.  Custom molded orthotics could also be very 
good for the Veteran.  

In sum, the medical evidence demonstrates that the Veteran's 
residuals of hallux rigidus repair, right side, and residuals 
of hallux rigidus repair, left side, are each entitled to an 
initial evaluation of 20 percent.  However, the preponderance 
of the evidence is otherwise against entitlement to 
evaluations in excess of 20 percent, the benefit of the doubt 
doctrine is not for application in consideration of awarding 
a ratings in excess of the ratings awarded herein.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

An initial evaluation in excess of 10 percent for left-sided 
sciatica and peripheral neuropathy of the sciatic nerve is 
denied.

A 20 percent initial evaluation for residuals of hallux 
rigidus repair, right side, is granted, subject to the rules 
and regulations governing the award of monetary benefits.

A 20 percent initial evaluation for residuals of hallux 
rigidus repair, left side, is granted, subject to the rules 
and regulations governing the award of monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


